DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species I/A comprising claims 1, 2, 4-9 and 12-17 is acknowledged. Claims 3, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 March 2022.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
to be consistent with phrasing though out the claims, in claim 1, line 5 “at least one acoustic signal generator” should read --an acoustic signal generator--; in lines 5-6 “at least one acoustic stimulation module” should read --an acoustic stimulation module--; in line 6 “at least one audio output device” should read --an audio output device--; in lines 8-9 “at least one computing device” should read --a computing device--; in line 10 “at least one electrical pulse generator” should read --an electrical pulse generator--; in lines 10-11 “at least one electrical pulse stimulation module” should read --an electrical pulse stimulation module--; and in line 11 “at least one electrode” should read --an electrode--;
in claim 1, lines 23-24, 25 and in claim 2, lines 23-24 “the signal modification” should read --the at least one signal modification--;
in claim 1, lines 24, 28 “the pulse modification” should read --the at least one pulse modification--;
 in claim 2, lines 11, 12, 17 “the signal algorithm” should read --the at least one signal algorithm--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the phrase "at least one acoustic stimulation module" renders the claim indefinite because it is unclear what applicant intends an acoustic stimulation module to encompass. For example, is the acoustic stimulation module hardware, a processor in conjunction with a specific software algorithm, etc.
Regarding claims 1 and 2, the phrase "at least one electrical pulse stimulation module" renders the claim indefinite because it is unclear what applicant intends an electrical pulse stimulation module to encompass. For example, is the electrical pulse stimulation module hardware, a processor in conjunction with a specific software algorithm, etc.
Regarding claims 1, 2, 14 and 16, the phrase "signal-coupling module" renders the claim indefinite because it is unclear what applicant intends a signal-coupling module to encompass. For example, is the signal-coupling module hardware, a processor in conjunction with a specific software algorithm, etc.
Regarding claim 2, the phrase “wherein the method comprises the steps of:” renders the claim indefinite because it is unclear whether the limitations following the phrase is intended to be steps in addition to step (F) of claim 1 or if the limitations following the phrase are the subprocess for accomplishing the “comparing” recited in step (F).
Regarding claim 9, the phrase “prompting to synchronously output” renders the claim indefinite because it is unclear what is being prompted (e.g., the subject, the computing device, one of the modules, etc.).
Regarding claim 13, the phrase “prompting to asynchronously output” renders the claim indefinite because it is unclear what is being prompted (e.g., the subject, the computing device, one of the modules, etc.).
Claims 4-8, 12, 15 and 17 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) A subject matter eligibility analysis of claim 1 is as follows:
Step 1: Claim 1 recites a method of coupling acoustic and electrical stimulation of noninvasive neuromodulation for diagnosis and/or treatment, which falls within one of the four statutory categories of invention.
Step 2A, Prong One: When analyzed to determine whether the claim recites or is directed to any judicial exception, the claim recites the limitations “comparing the initial acoustic signal to the initial electrical pulse with the signal0coupling module in order to identify at least one signal modification and at least one pulse modification”; “modulating the initial acoustic signal with the signal modification with the acoustic stimulation module in order to generate a coupled acoustic signal”; “modulating the initial electrical pulse with the pulse modification with the electrical pulse stimulation module in order to generate a coupled electrical pulse”, which sets forth a judicial exception. Under the broadest reasonable interpretation, the limitations describe a mathematical concept, including a mathematical relationship, mathematical formulas or equations, and/or mathematical calculations. Thus, the claim is drawn to a mathematical concept which is an abstract idea.
Step 2A, Prong Two: When analyzing the claim as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application, besides the abstract idea the claim recites “(A) providing at least one acoustic signal generator, at least one acoustic stimulation module, and at least one audio output device, wherein the acoustic signal generator, the acoustic stimulation module, and the audio output device is communicably coupled to at least one computing device; (B) providing at least one electrical pulse generator, at least one electrical pulse stimulation module, and at least one electrode, wherein the electrical pulse generator, the electrical pulse stimulation module, and the electrode is communicably coupled to the computing device; (C) providing a signal-coupling module, wherein the signal-coupling module is communicably coupled to the computing device, and wherein the signal- coupling module can be operated manually or automatically; (D) outputting an initial acoustic signal with the acoustic signal generator; (E) outputting an initial electrical pulse with the electrical pulse generator”; and “(I) outputting the coupled acoustic signal with the audio output device and/or the coupled electrical pulse with the electrode”. These claimed elements fail to recite any additional element or combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. As recited the at least one acoustic signal generator, at least one acoustic stimulation module, at least one audio output device, at least one computing device, at least one electrical pulse generator, at least one electrical pulse stimulation module, at least one electrode, signal-coupling module are conventional components that do not impose any meaningful for implementing the judicial exception. See page 4 which describes the at least one acoustic signal generator as “any device able to produce an acoustic signal such as, but not limited to, pure tones, noises, music, natural sounds, or composite sounds”, the at least one acoustic signal stimulation module as “any device able to adjust the parameters of the acoustic signal produced by the acoustic signal generator”, the at least one computing device as “any device such as, but not limited to, a personal desktop computer, a mobile device, or an electronic tablet. Preferably, the computing device is a conventional module of device management and control”, the at least one electrical pulse generator as “any device able to produce electrical pulses for electrical stimulation such as, but not limited to, transcranial direct current stimulation (tDCS)”, and the at least one electrical pulse stimulation module as “any device able to adjust the parameters of the electrical pulse produced by the electrical pulse generator”. See pages 7-8 which describes the at least one audio output device as “any device about to output an acoustic signal. In one embodiment of the present invention, the audio output device is preferably a pair of headphones” and “In another embodiment of the present invention, the audio output device is preferably at least one speaker”. See page 8 which describes the at least one electrode as “preferably a skin electrode. The skin electrode is physically connected to the skin of the patient to provide the shallow brain electrical stimulation. In another embodiment of the present invention, the electrode is preferably a transmucosal electrode. The transmucosal electrode is connected to mucous membrane of the patient to provide the shallow brain electrical stimulation”. See pages 5-6 which describes the function of the signal-coupling module without describing what the signal-coupling module is. Additionally, outputting an initial acoustic signal with a generic acoustic signal generator, outputting an initial electrical pulse with a generic electrical pulse generator, and outputting the coupled acoustic signal with a generic audio output device and/or the coupled electrical pulse with a generic electrode does not provide an improvement in the functioning of in the functioning of a computer, an improvement to another technology or technical field, to effect a particular treatment or prophylaxis for a disease or medical condition, or implemented with a particular machine.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the judicial exception no already present when the elements are considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are individually conventional, but taken together act in concert to improve a technical field, the additional elements of claim 1 do not provide an improvement to the technical field. Therefore, even when viewed as a combination, the additional elements fail to transform the judicial exception into a patent-eligible application of the judicial exception.
Step 2B: When Analyzing the claim as a whole to determine whether any element, or combination or elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception, as previously stated, the claim recites “(A) providing at least one acoustic signal generator, at least one acoustic stimulation module, and at least one audio output device, wherein the acoustic signal generator, the acoustic stimulation module, and the audio output device is communicably coupled to at least one computing device; (B) providing at least one electrical pulse generator, at least one electrical pulse stimulation module, and at least one electrode, wherein the electrical pulse generator, the electrical pulse stimulation module, and the electrode is communicably coupled to the computing device; (C) providing a signal-coupling module, wherein the signal-coupling module is communicably coupled to the computing device, and wherein the signal- coupling module can be operated manually or automatically; (D) outputting an initial acoustic signal with the acoustic signal generator; (E) outputting an initial electrical pulse with the electrical pulse generator”; and “(I) outputting the coupled acoustic signal with the audio output device and/or the coupled electrical pulse with the electrode”.
The recitation of at least one acoustic signal generator, at least one acoustic stimulation module, at least one audio output device, at least one computing device, at least one electrical pulse generator, at least one electrical pulse stimulation module, at least one electrode, signal-coupling module are not sufficient to amount to significantly more than the judicial exception because they are recited at a high level of generality, there is no meaningful limitation, such as a particular or unconventional structure that distinguishes the elements from well-known, routine, and/or conventional elements. Since, these elements do not add significantly more than the judicial exception and the ordered combination of elements do not add anything significantly more to the claimed subject matter, specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually, the claim as a whole does not amount to significantly more than a judicial exception.  
In view of the above, claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Dependent claim(s) 2, 8, 9, 12-17 fail to add additional elements that integrate the judicial exception into a practical application and fail to cure the deficiencies of claim 1 by merely reciting additional abstract ideas or further limitations on the abstract idea already recited. Claims 4-7 recites the audio output device as being a pair of headphones or at least one speaker and the electrode being a transmucosal or skin electrode, however, this recitation is not significantly more than what is well-known, routine and conventional in the art. Claim 14 recites at least one patient probe which is described on page 9 as “information such as, but not limited to, patient subjective or objective feedback of the treatment effectiveness, comfortability treatment time duration, and other therapeutic requirements or evaluations” and “a verbal response from the patient or a visual observation of the patient”. Thus, claim(s) 2, 4-9 and 12-17 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katims (US Patent No. 4,305,402) in view of Pal et al. (US 2016/0346545 A1) (Pal).
Referring to claim 1: Katims teaches a method of coupling acoustic and electrical stimulation of noninvasive neuromodulation for diagnosis and/or treatment (see column 6, lines 1-44), wherein the method comprises the steps of: (A) providing at least one acoustic signal generator, at least one acoustic stimulation module, and at least one audio output device (see figure 2, #15; column 4, lines 50-57; column 6, lines 35-34; wherein it is clear that the evoked response system, #15, includes an acoustic signal generator and audio output device in order to provide audio to the user; and wherein it is clear that the acoustic stimulation module is a specific software algorithm in conjunction with the processor of the computing device, #13), wherein the acoustic signal generator, the acoustic stimulation module, and the audio output device is communicably coupled to at least one computing device (see figure 2, #13; column 5, lines 35-60); (B) providing at least one electrical stimulation generator (see figures 2 and 5, #10/11), at least one electrical stimulation module (see column 5, line 35-60; column 6, lines 1-44; wherein it is clear that the electrical stimulation module is a specific software algorithm in conjunction with the processor of the computing device, #13), and at least one electrode (see figure 5, #18), wherein the electrical stimulation generator, the electrical stimulation module, and the electrode is communicably coupled to the computing device (see figure 2); (C) providing a signal-coupling module, wherein the signal-coupling module is communicably coupled to the computing device, and wherein the signal-coupling module can be operated manually or automatically (see column 5, line 35-60; column 6, lines 1-44; wherein it is clear that the signal-coupling module is a specific software algorithm in conjunction with the processor of the computing device, #13); (D) outputting an initial acoustic signal with the acoustic signal generator (see column 5, line 35-60; column 6, lines 1-44; column 9, line 67-column 10, line 15); (E) outputting an initial electrical stimulation with the electrical stimulation generator (see column 5, line 35-60; column 6, lines 1-44; column 9, lines 10-13); (F) comparing the initial acoustic signal to the initial electrical stimulation with the signal-coupling module in order to identify at least one signal modification and at least one electrical stimulation modification, wherein the signal modification and the electrical stimulation modification respectively couples the initial acoustic signal and the initial electrical pulse to each other (see column 5, line 35-60; column 6, lines 1-44; column 9, line 67-column 10, line 15; wherein it is clear that a comparison is made of the acoustic signal and electrical stimulation to determine the a degree of modulation required to each of the acoustic signal and electrical stimulation in order to induce a particular state in the subject); (G) modulating the initial acoustic signal with the signal modification with the acoustic stimulation module in order to generate a coupled acoustic signal (see column 5, line 35-60; column 6, lines 1-44; column 9, line 67-column 10, line 15); (H) modulating the initial electrical pulse with the electrical stimulation modification with the electrical stimulation module in order to generate a coupled electrical stimulation (see column 5, line 35-60; column 6, lines 1-44; column 9, line 67-column 10, line 15); and (I) outputting the coupled acoustic signal with the audio output device and/or the coupled electrical stimulation with the electrode (see column 5, line 35-60; column 6, lines 1-44; column 9, line 67-column 10, line 15).
Katims is silent to the electrical stimulation generator being an electrical pulse generator for generating the electrical stimulation as an electrical pulse. Pal teaches a method applying transdermal electrical stimulation (see abstract) concurrently with music (see paragraph [0090]), wherein the electrical stimulation is an electrical pulse (see paragraphs [0158]-[0160]) generated via at least one electrical pulse generator (see paragraph [0171]) for delivering pulsed electrical stimulation to the user through electrodes (see paragraphs [0027] and [0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical stimulation generator taught by Katims with an electrical pulse generator for generating electrical pulses like taught by Pal in order to yield predictable results in invoking, enhancing, or modifying a variety of cognitive states in the subject (see Pal paragraph [0158]).
Referring to claims 4 and 5: Katims, as modified by Pal, is silent to the audio output device is at least one speaker in the form of a pair of headphones, however, Pal further teaches delivering the music to the user via speakers in the form of headphones or earbuds (see paragraph [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audio taught by Katims, as modified by Pal, with a pair of speakers in the form of headphones like taught by Pal in order to yield predictable results in delivering the audio stimulation to the subject to invoke, enhance, or modify a variety of cognitive states.
Referring to claim 7: Katims further teaches the electrode is a skin electrode (see column 3, lines 12-14; column 6, lines 48-55).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katims in view of Pal, as applied to claim 1 above, in view of Yun et al. (US 2019/0240468 A1) (Yun).
Referring to claim 6: Katims, as modified by Pal, is silent to the electrode is a transmucosal electrode. Yun teaches indirect electrical stimulation techniques that involves placing transcutaneous, transmucosal or transcranial electrodes (see paragraph [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Katims, as modified by Pal, with a transmucosal electrode like taught by Yun in order to stimulate target nerves under the mucosal layers of the subject.
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katims in view of Pal, as applied to claim 1 above, in view of Cartledge et al. (US 2017/0087364 A1) (Cartledge).
Referring to claims 8 and 9: Katims, as modified by Pal, is silent to synchronously outputting the coupled acoustic signal with the audio output device and the coupled electrical pulse with the electrode during step (I); prompting to synchronously output the coupled acoustic signal and the coupled electrical pulse with the computing device; and executing a synchronous output of the coupled acoustic signal with the audio output device and the coupled electrical pulse with the electrode, if the coupled acoustic signal and the coupled electrical pulse is selected to be synchronously outputted by the computing device. Cartledge teaches an electrostimulation device including a computer generating an electrostimulation generator control signal and outputting a music signal synchronized with a transcutaneous electrostimulation (see abstract; paragraphs [0364] and [0410]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electrical stimulation and acoustic signal to the user of Katims, as modified by Pal, synchronously like taught by Cartledge in order to allow the user to feel the beat or rhythm of an audio being played (see Cartledge paragraphs [0364] and [0410]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791